Citation Nr: 0022363	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder, left hip and left knee, to include secondary to 
service connected traumatic arthritis of the left radial 
head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran, who had active service from 
June 1951 to June 1955, appealed that decision.

In March 2000, the Board sought a Veterans Health 
Administration (VHA) opinion to obtain additional information 
pertaining to the veteran's claims.  That opinion was 
received later in March 2000, and has been incorporated in 
the claims file.  The veteran's representative was provided a 
copy of that VHA opinion in April 2000 and an opportunity to 
respond to the opinion.  See 38 C.F.R. § 20.903.  The 
veteran's representative made additional arguments in April 
2000, but did not submit additional evidence.  This case has 
since been referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service medical records show the veteran fell on board a 
ship in February 1954, fracturing his left elbow, but contain 
no reference to any other injury resulting from the February 
1954 fall.

3.  Service connection has been established for traumatic 
arthritis of the left radial head and ulnar nerve dames due 
to traumatic arthritis of the left elbow.

4.  A preponderance of the evidence shows that arthritis of 
the left shoulder, left hip and left knee is not due to or 
the result of the February 1954 service injury or the service 
connected left elbow disability.


CONCLUSION OF LAW

Arthritis of the left shoulder, left hip and left knee was 
not incurred in or aggravated by active service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service connected 
under 38 C.F.R. § 3.310(a) (1998).

With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, in this case one year, is 
sufficient to establish service connection.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 498, 502 
(1994).  

The veteran's claim for service connection for arthritis of 
the left shoulder, left hip and left knee, to include 
secondary to service connected traumatic arthritis of the 
left radial head, is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service medical records show that the veteran injured his 
left arm on February 24, 1954 while on board ship, resulting 
in a fracture of the left elbow.  An X-ray showed a 
nondisplaced fracture of the left radial head, and he was 
placed on physiotherapy upon his return to shore.  There was 
no evidence of nerve or artery involvement.  There is no 
evidence in these records that reflects that the veteran 
injured anything other than his left elbow and the records 
show the veteran was discharged to duty in April 6, 1954 
after 41 days of hospitalization.  The veteran's June 1955 
separation examination report noted normal upper and lower 
extremities.  

As a result of his initial claim for service connection for 
residuals of the left elbow fracture, the RO afforded the 
veteran a VA examination in March 1988.  The veteran noted in 
the history section of that report that he broke his leg in 
1971.  He reported complaints of generalized arthralgias 
involving the bilateral feet, ankles, knees, hips and 
shoulders.  On examination the shoulders were nontender with 
normal range of motion.  In addition, the veteran's hips had 
good range of notion with some tenderness, and his knees 
likewise had full range of motion, albeit with some 
hypertrophic changes consistent with arthritis.  In addition 
to the elbow, the examiner noted that the veteran continued 
to have residuals from his tibial fracture.  X-rays confirmed 
the presence of post-traumatic arthritic change in the left 
elbow, and service connection was granted for status post-
fracture of the left radial head in an August 1988 rating 
decision.

The veteran filed this current claim for service connection 
in April 1993.  His central contentions, contained in his 
claim and later repeated in a hearing before the RO hearing 
officer, were that his left shoulder and left knee were 
injured at the time his left elbow was fractured.  In 
addition, the veteran has contended that he developed 
arthritis in his left hip as a result of favoring his left 
knee.  The veteran does not contend, nor does the record 
reflect, that the veteran developed arthritis of the left 
shoulder, left hip or left knee during service or to a 
compensable degree within one year following his separation 
from service.

Evidence received during the pendency of this current claim 
includes VA treatment records dated in March and April 1991 
reflecting that the veteran received a total left hip 
replacement arthroplasty in March 1991.  The veteran reported 
bilateral knee pain, which was diagnosed as degenerative 
joint disease of both knees, and he was noted to have aseptic 
necrosis of the left femoral head, with X-rays showing an 
impending collapse.  Also diagnosed was a history of multiple 
fractures of the left lower leg with open reduction and 
internal fixation in the distant past.  Relevant medical 
history included smoking and alcoholism, although the veteran 
did report more recent sobriety.  His postoperative course 
was described as normal.

In June 1993, the veteran received X-rays of the left 
shoulder.  Degenerative joint disease was noted, with no 
change since an X-ray of December 1992.  A July 1993 VA 
examination record noted that the veteran fell during 
service, landing on his left side.  The veteran informed the 
VA physician that he injured his left shoulder, elbow, hip 
and knee.  A left antalgic gait was noted, and the VA 
physician diagnosed the veteran with degenerative and 
traumatic arthritis of the left shoulder, left elbow, left 
hip and left knee.  

X-rays of the left shoulder taken in October 1993 showed 
overgrowth of the bone about the left acromioclavicular joint 
with narrowing of the joint space, which was not 
significantly different from June 1993.  There was also mild 
overgrowth of bone along the posterior rim of the glenoid.  
However, what the interpreting radiologist found most notable 
was a disruption of the superomedial articular cortex of the 
humeral head with subarticular lucency and surrounding 
sclerosis and slight compression of the osteochondral 
fragment, with progression since an earlier X-ray.

The same VA physician who provided the July 1993 opinion 
stated in a November 1993 VA examination report that the 
veteran had degenerative joint disease of the left shoulder 
that was a result of the in-service fall that caused his 
fractured left elbow.

In November 1993, the RO received a Social Security 
Administration administrative law judge decision that granted 
the veteran benefits based upon disability.  That decision 
noted that the veteran fractured the tibial plateau of the 
left knee in 1974, which now resulted in limitation of 
motion.  

In September 1996, the veteran was provided a hearing before 
an RO hearing office.  At that time, the veteran, though his 
representative, clarified that the issue on appeal are as 
noted on the title page, rather than arthritis over the whole 
body.  The veteran testified as to the events surrounding his 
in-service fall.  He stated that at the time of his fall his 
left side hurt, including his shoulder, elbow, hip and knee.  
The veteran informed the hearing officer that he fell about 
five or six feet forward after tripping on a hatch while 
going through a ship.  He further related that he was told 
that he only had bruises (except for his elbow), and that the 
pain would subside.  Finally, the veteran testified as to 
more recent symptoms.

In January 1997, the veteran received a left total shoulder 
arthroplasty from the VA Medical Center in Sioux Falls, South 
Dakota.  A history of alcoholism was noted in the resulting 
hospital summary.  In July 1997, that same facility performed 
a total left knee arthroplasty.  In October 1997 and May 
1998, the veteran was provided another VA examination, 
whereupon he was diagnosed with degenerative joint disease of 
the left shoulder, left hip and left knee, as well as 
traumatic arthritis of left elbow.

In a May 1999 statement, a VA physician informed the RO that 
the veteran's joint deterioration and resulting joint 
replacements were a direct, albeit long term result of 
multiple service connected injuries.  In support of this 
opinion, the VA physician stated that the veteran fell aboard 
ship in February 1954, which resulted in multiple bruises and 
deep contusions of the left shoulder, hip and knee, as well 
as the fracture of the left shoulder.  He indicated that the 
veteran was hospitalized for three months for treatment.  In 
addition, the opinion was based upon a report that the 
veteran's joints had been painful, swollen and disabling 
since the late 1950s.

As noted above, the Board referred this claim for a VHA 
opinion in March 2000.  That opinion, provided later that 
month, reflects that the VA specialist reviewed the claims 
file in its entirety.  He initially commented on the 
different results shown on X-ray of the left shoulder from 
June 1993 to October 1993.  He stated that it would seem 
highly unlikely that trauma to the left shoulder in 1954 
would show a relatively normal left humeral head in June 1993 
but with significant changes by October 1993.  The veteran's 
history of alcohol abuse was postulated as contributing to 
the avascular necrosis of the left shoulder.  Saying that, 
however, the VA physician stated that it could not be assumed 
to be pure coincidence that the left shoulder developed 
problems in the presence of a documented injury.  Ultimately, 
the examiner stated that it would be conjectural to assign a 
definite etiology to the veteran's left shoulder disorder, as 
there is no evidence that would reflect the veteran's left 
shoulder disability from 1954 until the early 1990s.  

In a similar manner, the VA physician noted that a March 1988 
VA examination report referenced an injury to the left ankle, 
with scars then present over the distal left tibia and left 
lateral malleolus, as well as a scar from the left iliac 
crest at the site of a bone graft harvest.  As noted above, 
the veteran reported at the time of the March 1988 VA 
examination that he fractured his leg in February 1971.  The 
examiner who drafted the March 2000 VHA opinion stated that 
the injury to the left leg would draw into question whether 
progressive arthritis was related to the 1954 injury or to 
the post-service injury.  Finally, the examiner stated that 
he could not definitely state that the arthritis of the left 
shoulder, hip and knee were clearly the result of the in-
service injury.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection.  Initially, there are two basic premises 
underlying the opinions that supported service connection.  
First, the veteran asserted that he injured his left 
shoulder, left hip and left knee in the fall that resulted in 
his fractured left elbow.  The May 1999 opinion from the VA 
physician relied heavily on the veteran's self reported 
history that he had multiple bruises and deep contusions of 
his left shoulder, hip and knee.  That opinion established a 
nexus between these injuries and the subsequently developing 
degenerative changes.  However, a review of service medical 
records does not support that premise.  In this regard, the 
Board would observe that this opinion relates that the 
veteran was hospitalized for three months following the 
injury, whereas service medical records show the veteran was 
hospitalized for 41 days, just over one month.  In addition, 
there is no evidence or even assertion that service medical 
records are incomplete, and those contain no reference to 
these other injuries as reported and accepted by that 
physician.  The Board can thus reasonably find that the 
absence of medical reference at the time of the February 1954 
injury means that the veteran did not then injure his left 
shoulder, left hip and left knee to the degree relied upon in 
the May 1999 opinion.  It is not that evidence does not 
exist, but rather, that the evidence is present, and is 
negative.  In essence, this opinion was based on an 
inaccurate history reported by the veteran.  

The other underlying premise upon which a nexus has been 
asserted is the veteran's reports of ongoing pain since his 
1954 injury.  However, as noted above, the veteran's June 
1955 separation examination report reflects that his upper 
and lower extremities were then normal.  There is no evidence 
to support the current assertion that the veteran's left 
shoulder, left hip and left knee were painful in 1955, after 
the in-service injury.  The Board does not merely rely on the 
absence of medical evidence to deny this claim.  The Board 
must, however, assess the relative weight to be accorded the 
veteran's assertions in light of the other evidence of 
record.  In this regard, the Board must accord significant 
weight to the service medical records that do not show 
treatment or complaints of orthopedic injuries other than the 
left elbow injury in February 1954, and the lack of 
documented complaints in service following the service injury 
until the time of the 1988 VA examination.  It is also 
significant that at the time of the 1988 VA examination the 
veteran related complaints similar associated with his 
uninjured side when he reported complaints involving both 
shoulders, hips and knees.  

Moreover, the Board notes that none of the medical opinions 
that have asserted a relationship between the February 1954 
injury and the veteran's current complaints have discussed 
the veteran's 1971 fracture of the left leg.  Indeed, there 
is no evidence of an injury to the left knee at the time of 
the 1954 injury, but there is evidence of a fracture of the 
left leg in 1971, and opinions have related current hip and 
knee complaints to an injury.  The Board is not asserting 
that there is any relationship between the 1971 fracture, 
which was apparently severe, (as noted in the 1988 VA 
examination report), and current degenerative changes, as a 
medical opinion can only be given by a medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Nonetheless, the VA physician who drafted the March 2000 VHA 
opinion did consider that an injury to the left leg would be 
a possible cause of current disability of the hip and knee.  
Simply put, the only physician who has reviewed all of the 
pertinent medical records is the physician who provided the 
VHA opinion, and because of this comprehensive review, the 
Board assigns greater probative weight and value to that 
opinion.

The Board also notes that the author of the March 2000 VHA 
opinion found that it would be speculative to assert a 
relationship between the veteran's left shoulder disorder and 
a February 1954 injury.  In this respect, that examiner found 
that the veteran's earlier alcohol abuse would also be a 
likely explanation, and again, in the absence of medical 
evidence to show the post-1954 level of disability, a 
definite cause and effect relationship could not be given.

The Board would also note that another component of the 
veteran's claim is that his service connected traumatic 
arthritis of the left radial head has aggravated his left 
shoulder.  In this respect, the Board acknowledges that the 
VA physician who drafted the March 2000 opinion stated that 
it was likely that at least some of the veteran's left 
shoulder complaints were due to abnormal mechanics of the 
left upper extremity due to the left elbow injury, as there 
was no other clear injury to the left shoulder that would 
explain arthritic development.  However, he also hypothesized 
that alcohol abuse was another explanation, and as noted 
above, the physician stated that any opinion as to a nexus, 
even as to aggravation, would be conjectural.

In light of the above and for the reasons explained, the 
Board finds that the preponderance of the evidence is against 
the claims.  The evidence is not in equipoise and the benefit 
of the doubt rule is not applicable.  38 C.F.R. § 3.102 
(1999).  


ORDER

Service connection for arthritis of the left shoulder, left 
hip and left knee, to include secondary to service connected 
traumatic arthritis of the left radial head is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


